Per curiam.
The defendant and another were jointly indicted and tried for the crime of rape. The state waived the death penalty. The defense was consent. The defendant was found guilty and received a sentence of nine years.
The testimony of the victim was sufficiently corroborated to support the verdict and the trial court did not abuse its discretion in denying defendant’s motion to sever the trial of the two defendants.
Submitted July 30, 1976
Decided September 8, 1976.
Hardigg & Hardigg, Glenda Hardigg, for appellant.
Lewis R. Slaton, District Attorney, H. Allen Moye, Assistant District Attorney, Arthur K. Bolton, Attorney General, Daryl A. Robinson, for appellee.

Judgment affirmed.


All the Justices concur.